Per Curiam,
This was an action of ejectment brought by the Walnut Run Coal Company to recover the possession of the coal underlying about 400 acres of land in Susquehanna township. The defendant had notice of the ejectment and conceded that it had failed to comply with the terms of the lease. Testimony was taken by the parties litigant and a verdict was rendered by the jury subject to the reservation by the court of “ the question raised by the first point as well as the right to enter an absolute judgment for the plaintiff, non obstante veredicto.” The court upon a fair and just determination of the question involved entered the following decree or judgment, to wit: “ And now, December 8, 1900, the question reserved under the first point submitted by the plaintiff’s counsel is determined in favor of the plaintiff, and it is directed that on payment of the jury fee, judgment be entered for the plaintiff and against the defendant for the premises described in the writ, non obstante veredicto.” The action of the court was clearly right and nothing is discoverable in it which warrants criticism or affords any just cause of complaint. It is not necessary to refer herein to any of the matters included in the contract or agreement of the parties. It is sufficient to say that all of the matters contained therein which relate to the question involved appear in the clear and satisfactory opinion of the learned court below. On that opinion we affirm the judgment entered by said court.